*558
ORDER

PER CURIAM.
Defendant, Wendell Robinson, appeals from a judgment entered after a bench trial finding defendant guilty of one count of first degree burglary, in violation of Section 569.160 RSMo (2000) (Count I); two counts of armed criminal action, in violation of Section 571.015 RSMo (2000) (Counts II and IV); one count of first degree robbery, in violation of Section 569.020 RSMo (2000) (Count III); one count of unlawful use of a weapon, in violation of Section 571.030.1(4) RSMo (2000) (Count V); one count of resisting arrest, in violation of Section 575.150 RSMo (2000) (Count VI); and one count of escape from custody, in violation of Section 575.200 RSMo (2000) (Count VII). The court sentenced defendant to ten years imprisonment on each of Counts I, II, III and IV, and four years imprisonment on each of Counts V, VI and VII, all sentences to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to rule 30.25(b).